FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CATALINA ESTHELA ORTIZ                           No. 14-73525
CARRASCO,
                                                 Agency No. A099-043-434
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Catalina Esthela Ortiz Carrasco, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims. Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Ortiz Carrasco’s motion to

reopen, where the motion was filed more than six years after her final order of

removal, 8 C.F.R. § 1003.2(c)(2), and Ortiz Carrasco failed to demonstrate prima

facie eligibility for asylum that would invoke the changed country conditions

exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v.

Mukasey, 538 F.3d 988, 992, 996-97 (9th Cir. 2008) (news articles did not provide

a link to show that petitioner would be affected by any change in country

conditions discussed in the articles); Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“An alien’s desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”).

      Ortiz Carrasco’s contention that the BIA failed to consider the evidence she

submitted with her motion is not supported by the record. See Cole v. Holder, 659

F.3d 762, 771 (9th Cir. 2011) (the BIA is not required to “discuss each piece of

evidence submitted”).

      PETITION FOR REVIEW DENIED.




                                           2                                     14-73525